DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1, line 27, “the opening” should be --an opening--;

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.    	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fust et al. (5,328,388) in view of JP,2001-327037,A (IDS filed 10/22/20).
Regarding claim 1, Fust et al. disclose a wire harness comprising: 
a first electric wire (18, figure 1) is provided with a first connector (14, figure 1) at a tip end of the first electric wire,
a second electric wire (one of 62, figure 1) is provided with a second connector (56, figure 1) to be connected to the first connector and is connected to the first electric wire via the first connector and the second connector,

connector, wherein the first connector includes a first rib-shaped engagement protrusion (32, figure 1) and a first slit shaped engagement groove (48, figure 5), and
the connector holder includes one of a second rib-shaped engagement protrusion (30, figure 1) and a second slit-shaped engagement groove (46, figure 5) that directly engages one of the first slit-shaped engagement groove and the first rib-shaped engagement protrusion of the first connector, respectively,
the first electric wire is connected to a first side surface on one end of the first connector in a right-left direction (see a FIGURE A below),
the second connector is connected to a second side surface on another end of the first connector (the FIGURE A below) in the right-left direction (figure 8A),
in a state that the first connector is held in the holding space, a gap in the right-left direction is formed between a wall surface of the connector holder which faces the first side surface of the first connector and defines the holding space and the first side surface of the first connector (a gap is located between a closed wall of 12 and the first side of the connector 14 as shown in figure 7 or the gap is which the wire 18 is located as shown in figure 8A),
the gap opens on a third side surface (16, figure 9A) on one end of the connector holder in a front-back direction (the FIGURE A below) orthogonal to the right-left direction, and
 from the opening on the third side surface of the connector holder toward outside of the connector holder via the gap (figure 8A).

    PNG
    media_image1.png
    601
    975
    media_image1.png
    Greyscale


Fust et al. disclose the claimed invention as described above except for the first electric wire is branched from a trunk line,
JP,2001-327037,A, figure 1 shows a wire is branched from a trunk line (W/H). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Fust et al. to have the first electric wire is branched from  for reducing the number of times the wire harness is fitted to the connectors.
Regarding claim 2, Fust et al, disclose a third electric wire (another 18) is provided with a third connector (another 14) at a tip end of the third electric wire, a fourth electric wire (another wire of 62) is provided with a fourth connector (another 56) to be connected to the third connector and is connected to the third electric wire via the third connector and the fourth connector, and the connector holder is configured to hold the first connector fitted with the second connector and the third connected fitted with the fourth connector (figure 8A).
Regarding claim 3, Fust et al. disclose the first connector and the third connector are connected adjacent to each other (figure 1), and the connector holder is configured to hold the first connector and the third connector connected adjacent to each other (figure 8A).
Regarding claim 4, Fust et al., figure 7 shows the first connector and the third connector are stacked in a height direction thereof, and are connected by engagement of engagement portions provided on mutually facing surfaces of the first connector and the third connector.
Regarding claim 5, if is noted that the JP,2001-327037,A, figure 6 shows the engagement portions include one of a rib-shaped engagement protrusion (30b) and a slit-shaped engagement groove (30a) on the third connector that is different from the one of the second rib-shaped engagement protrusion and the second slit-
Regarding claim 6, Fust et al., figure 1 shows the second connector and the fourth connector are connected adjacent to each other, and the connector holder is configured to hold the second connector and the fourth connector connected adjacent to each other.
Regarding claim 7, it is noted that the JP,2001-327037,A, figure 8 shows the third connector includes a third rib-shaped engagement protrusion (30b) and a third slit shaped engagement groove (30a), and the third rib-shaped engagement protrusion slidably engages with the first slit-shaped engagement groove of the first connector.
Regarding claim 8, it is noted that JP,2001-327037,A, figure 6 shows the connector holder has each the second rib-shaped engagement protrusion and the second slit-shaped engagement groove, the second rib-shaped engagement protrusion of the connector holder slidably engages with the third slit-shaped engagement groove of the third connector, and the second slit-shaped engagement groove of the connector holder slidably engages with the first rib-shaped engagement protrusion of the first connector.
.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/10/21.